Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Jan. 25, 2022 has been entered. Claims 1-16 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2009/0038726) in view of Hosoda et al. (US 2020/0234686). 
Regarding claim 1, Yukawa discloses that, as illustrated in Fig. 1-3, a pneumatic tire comprising:
a tread portion (Fig. 1, item 3t) extending in a tire circumferential direction and having an annular shape (as shown in Fig. 2); 
a pair of sidewall portions (Fig. 1, item 3s) disposed on opposite sides of the tread portion; and 
a pair of bead portions (Fig. 1, item 3b) disposed inward of the sidewall portions in a tire radial direction; wherein
a sound absorbing member (Fig. 1, item 4) is fixed via an adhesive layer (Fig. 3, item 15) to an inner surface of the tread portion along the tire circumferential direction, and
the adhesive layer comprises a pressure-sensitive adhesive without including a base material ([0053]), and 
Yukawa individually teaches pressure sensitive adhesive layers as claimed and a tape comprising only an adhesive layer prepared without using the base material. However, Yukawa does not disclose the adhesive layer comprises a solid pressure-sensitive adhesive having a thickness of from 0.05 mm to 0.95 mm. 
In the same field of endeavor, sound-absorbing material (for tire), Hosoda discloses that, the thickness of the acrylic double-sided pressure sensitive tape (solid) is preferably 0.36 mm or less and 0.06 mm or less ([0051]) (in the claimed range of 0.05 mm to 0.95 mm). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yukawa to incorporate the teachings of Hosoda to provide that the adhesive layer comprises a solid pressure-sensitive adhesive having a thickness of from 0.05 mm to 5.0 mm (0.06 mm to 0.36 mm is in the range of 0.05 mm to 0.95 mm). Doing so would be possible to fix the sound-absorbing material to the tire being infrequently used in a low-temperature environment, as recognized by Hosoda ([0049]).   
Regarding claims 3 and 8, Yukawa discloses that, for example, it is preferable that the double-coated tape 15 has a peel strength of at least 0.147 N/mm (or 2.94 N/20mm) at 25˚ C (ordinary temperature) ([0054]). 
Yukawa discloses a prima facie case of obviousness exists where the claimed range (having a peeling adhesive strength of 5 N/20mm or greater) and prior art range (at least 2.94 N/ 20 mm) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to guarantee an adequate peeling strength of the adhesive layer.
Regarding claims 4 and 9, Yukawa discloses that, the sound absorbing member has a volume from 10% to 30% of a cavity volume of the tire ([0027], the range of 0.4% to 20% overlapping the claimed range). 
Regarding claim 5, Yukawa teaches that the sound absorbing member/noise damper (4) comprises a single band-like body having a rectangular cross-sectional shape (Fig. 3; [0030]) and the band-like body forming the sound absorbing member/noise damper (4) is disposed straddling a tire equator (Fig. 3(C);[0029]). 
Regarding claim 7, Yukawa discloses that, as illustrated in Fig. 2, in the pneumatic tire the sound absorbing member (Fig. 2, item 4) comprises a missing portion (as shown in Fig. 2, item 4e) in at least one section in the tire circumferential direction.
Regarding claim 10, Yukawa discloses that, in the pneumatic tire the sound absorbing member comprises a single band-like body having a rectangular cross-sectional shape, and 
the band-like body forming the sound absorbing member is disposed straddling a tire equator ([0029] and [0030], lines 1-4), and 
the single band-like body extends along the tire circumferential direction (as shown in Fig. 2). 
Regarding claim 11, Yukawa discloses that, as illustrated in Fig. 2, in the pneumatic tire the sound absorbing member (Fig. 2, item 4) comprises a missing portion (as shown in Fig. 2, item 4e) in at least one section in the tire circumferential direction.
Regarding claim 14, Yukawa discloses that, the sound absorbing member has a volume from 0.4% to 20% of a cavity volume of the tire ([0027]; not overlapping the claimed range from 22% to 30%). 
Yukawa discloses the claimed invention except for the claimed range from 22% to 30%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Yukawa since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to increase the performance of the sound absorbing member without significantly increasing cost.
Claims 6, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yukawa (US 2009/0038726) and Hosoda et al. as applied to claim 1 above, further in view of Yukawa (US 7,188,652), hereafter Yukawa’s 652.
Regarding claims 6 and 12, Yukawa in the combination discloses that, as illustrated in Figs. 1-3, the pneumatic tire further comprising a central land portion disposed on the tread portion on a tire equator and continuously extending around the tread portion around an entire tire circumference.
However, the combination does not explicitly disclose a first band-like body and a second band-like body, each one having a rectangular cross-sectional shape.
In the same field of endeavor, pneumatic tire, Yukawa’s652 discloses that, as illustrated in Fig. 18:  
the sound absorbing member (Fig. 18, item 9) comprises a first band-like body (as shown) and a second band-like body (as shown), each one having a rectangular cross-sectional shape;
the first band-like body forming the sound absorbing member is disposed on one side in a tire lateral direction with respect to a position of a width of the center land portion from one end portion of the center land portion on the one side in the tire lateral direction to the other side in the tire lateral direction;
the second band-like body forming the sound absorbing member is disposed on the other side in the tire lateral direction with respect to a position of the width of the center land portion, the position being a certain percent of the width from one end portion of the center land portion on the other side in the tire lateral direction to the other side in the tire lateral direction; 
the first band-like body forming the sound absorbing member and the second band-like body forming the sound absorbing member are separated from each other by a certain percent of the width of the center land portion; and
the first band-like body forming the sound absorbing member and the second band-like body extend along the tire circumferential direction (as shown in Fig. 5(a)).
However, Yukawa’s 652 does not disclose that the first band-like body is disposed on one side in a tire lateral direction with respect to a position of 40% of a width of the center land portion, the second band-like body ids disposed on the other side in the tire lateral direction with respect to a position of 40% of the width of the center land portion and the first band-like body and the second band-like body are separated from each other by 60% or greater of the width of the center land portion.  Yukawa’s 652 discloses, as illustrated in Fig. 18, the first band-like body having a width of 35 mm and the second band-like body having a width of 35 mm, respectively. The gap between the two band-like bodies is 40 mm. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the first band-like body is disposed on one side in a tire lateral direction with respect to a position of 40% of a width of the center land portion, the second band-like body ids disposed on the other side in the tire lateral direction with respect to a position of 40% of the width of the center land portion and the first band-like body and the second band-like body are separated from each other by 60% or greater of the width of the center land portion) as a result of routine optimization of the result effective variables of the locations of the sound absorber in an effort to distribute/attach the sound absorber to the inner surface of the tire and reduce the noise level of the running tire. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Yukawa’s 652 to provide a first band-like body and a second band-like body, each one having a rectangular cross-sectional shape. Doing so would be possible to improve noise reduction, as recognized by Yukawa’s 652 (see Ex. 4 (Fig. 18) in Table 1). 
Regarding claim 13, Yukawa discloses that, as illustrated in Fig. 2, in the pneumatic tire the sound absorbing member (Fig. 2, item 4) comprises a missing portion (as shown in Fig. 2, item 4e) in at least one section in the tire circumferential direction.
Claims 15-16 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2009/0038726) in view of Hosoda et al. (US 2020/0234686). 
Regarding claim 15, Yukawa discloses that, as illustrated in Fig. 1-3, a pneumatic tire comprising:
a tread portion (Fig. 1, item 3t) extending in a tire circumferential direction and having an annular shape (as shown in Fig. 2); 
a pair of sidewall portions (Fig. 1, item 3s) disposed on opposite sides of the tread portion; and 
a pair of bead portions (Fig. 1, item 3b) disposed inward of the sidewall portions in a tire radial direction; wherein
a sound absorbing member (Fig. 1, item 4) is fixed via an adhesive layer (Fig. 3, item 15) to an inner surface of the tread portion along the tire circumferential direction, and
the adhesive layer comprises a pressure-sensitive adhesive without including a base material ([0053]).
Yukawa individually teaches pressure sensitive adhesive layers as claimed and a tape comprising only an adhesive layer prepared without using the base material. However, Yukawa does not disclose the adhesive layer comprises a solid pressure-sensitive acrylic-based adhesive.  
In the same field of endeavor, sound-absorbing material (for tire), Hosoda discloses that, an example of the acrylic double-sided tape (solid) serving as the means for fixing the sound-absorbing material of the present invention to the tire is an acrylic double-sided tape (solid) that includes an acrylic pressure-sensitive adhesive layer formed of a pressure-sensitive adhesion composition ([0050], lines 1-5), for example, a base material-less double-sided tape having a configuration “acrylic pressure-sensitive adhesive layer/separator” ([0050], lines 1-3 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yukawa to incorporate the teachings of Hosoda to provide that the adhesive layer comprises a solid pressure-sensitive acrylic-based adhesive without a base material. Doing so would be possible to fix the sound-absorbing material to the tire being infrequently used in a low-temperature environment, as recognized by Hosoda ([0049]). 
Regarding claim 16, Yukawa discloses that, the sound absorbing member has a volume from 0.4% to 20% of a cavity volume of the tire ([0027]; not overlapping the claimed range from 22% to 30%). 
Yukawa discloses the claimed invention except for the claimed range from 22% to 30%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Yukawa since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to increase the performance of the sound absorbing member without significantly increasing cost.
Regarding claim 2, Yukawa individually teaches pressure sensitive adhesive layers as claimed and a tape comprising only an adhesive layer prepared without using the base material. However, Yukawa does not disclose the adhesive layer comprises a solid pressure-sensitive adhesive having a thickness of from 0.05 mm to 5.0 mm.  
Hosoda discloses that, the thickness of the acrylic double-sided pressure sensitive tape (solid) is preferably 0.36 mm or less and 0.06 mm or less ([0051]) (in the claimed range of 0.05 mm to 5 mm). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yukawa to incorporate the teachings of Hosoda to provide that the adhesive layer comprises a solid pressure-sensitive adhesive having a thickness of from 0.05 mm to 5.0 mm (0.06 mm to 0.36 mm is in the range of 0.05 mm to 5 mm). Doing so would be possible to fix the sound-absorbing material to the tire being infrequently used in a low-temperature environment, as recognized by Hosoda ([0049]). 
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that one of ordinary skilled in the art could not have been motivated to select an adhesive thickness of less than 1 mm based on a combination of Lebrun with Yukawa, it is not persuasive. Lebrun discloses the adhesive thickness can be as small as 1 mm which is close to the claimed 0.95 mm. Further, there is nothing in the specification to suggest unexpected results or criticality at the claimed value of 0.95 mm (see MPEP 2144.05 I). 
Based on the amendments in claim 1, for further consideration, the new ground rejection based on the updated reference of Hosoda et al. (US 2020/0234686) is rendered in this office action. In the teachings of Hosoda, the acrylic double-sided pressure sensitive tape is disclosed and believed to be more applicable and therefore is relied upon based upon the amendment.
Thus, Hosoda discloses that, the thickness of the acrylic double-sided pressure sensitive tape (solid) is preferably 0.36 mm or less and 0.06 mm or less ([0051]) (in the claimed range of 0.05 mm to 0.95 mm). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742